Exhibit 10.1
(FULL PAGE GRAPHIC) [d80262d8026200.gif]

CONTRACT A Page Handelsbanken SUPPLEMENTARY OVERDRAFT FACILITY 1 of 1 Branch For
purposes other than Facility no. Frblunda personal consumption 258 631 988

Name Civic reg. no.lBusinessorg. no. Borrower MOBI TEC AKTI EBOLAG 55 654 6-67
93

Normal over- Amount granted Contract date draft facility 1 2 000 000 ,00 2 011-
0 2- 25

SEK (in words) Amount of

SJUMILJONER KRONOR supplemen-SEK (in figures) tary facility

7 000 00 0 , 00

As from — to, inclusive (year, month, day)

In accordance with section 8 of the “General Terms” for the facility, Overdraft

2 011- 03-01— 2 011-05-31 the Bank can suspend utilisation of the facility
during the overdraft period period and/or terminate the facility.

Utilisation interestrate, currently % Contract interest rate Interest The
interest rateis subject to special termsrelating currently %

The interest is payable as contract interest to money market accounts on the
full overdraft amount and as STI BOR TI N + 4 ,2 0 0 ,50 utilisation interest on
the borrower’s debt. Duedatesfor utilisation interest every(month, day) Contract
interest is payable in advance at

0 3 3 1, 0 4 30, 0 531 the commencement of the facility period.

In addition to the above-mentioned normal overdraft facility, Svenska
Handelsbanken AB (publ) allows The Bank’s the borrower to utilise a
supplementary overdraft facility up to the above-mentioned facility amount on
undertaking the terms and conditions set out in this contract.

The Borrower shall comply with the terms and conditions of this contract, some
of which are set out in the The “General terms” for the facility. On expiry of
the agreed overdraft period, the borrower shall immediately borrower’s repay
his/her debt pursuant to the contract. When the borrower’s right to utilise the
normal overdraft facility undertaking and/or supplementary facility has expired,
the borrower must immediately return unused cheques and any other instruments
used for operation of the account.

I/We confirm that I/we have read all pages of the contract including the
“General terms” for the facility. Signature Date Date

20 11 -02 — 25 2 011 -02 -25

Borrower

Svenska Handelsbanken AS (publ)

Mo b “ t Yt1~ e e AB ~ ~’~~v “‘“te~f&c,-

!t~ \/ I V ‘Date ‘Initials IDocuments in order

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 1 of 3

GENERAL TERMS CONTRACT A — Supplementary credit for purposes other than personal
consumption, applying from 21 December 2009

1.   General terms for accounts held with Handelsbanken       The borrower
disposes of the account in accordance with the terms applying to the account to
which the overdraft facility is linked. The Bank may withdraw funds from the
account if the borrower has ordered this or has approved that the account may be
debited.       The Bank may also debit the account with amounts corresponding to
interest, charges and costs which are associated with the account. In addition,
the Bank may debit the account with amounts corresponding to charges, costs and
outlays for orders effected on behalf of the borrower and for payment of other
due claims which the Bank has on the borrower.       When the Bank is entitled
to debit the account as stated in the previous paragraph, this may also be done
as at a day which is a public holiday or equivalent day. It is the duty of the
borrower to ensure that a sufficiently large amount is available on the account
when the debit occurs. If the borrower dies during the contract period, the
estate of the deceased may not increase the debt on the account without the
consent of the Bank.   2.   Interest       The borrower shall pay utilisation
interest to the Bank at an annual rate computed on the overdraft amount
outstanding at any time, plus contract interest on the granted overdraft amount.
The utilisation interest is calculated at the interest rate and on the grounds
which the Bank applies to this type of facility from time to time. The interest
rates applying when the facility was provided are set out in the contract. If
different interest rates are applied for utilisation interest in different
ranges of the overdraft amount, this is indicated on page one with the interest
rates applying when the contract was entered into.       In the event of an
extension of the facility, additional contract interest is payable for each
period of extension, this being payable in advance for the period concerned.    
  The borrower is liable for contract interest for the period until the end of
the overdraft period set out in the contract, without any obligation for the
Bank to make a refund if the contract should be terminated before then.   3.  
Overdrafts       If the borrower’s debt to the Bank under this contract exceeds
the amount granted, the borrower shall upon demand pay the difference. In this
case, the borrower shall also pay interest on the overdrawn amount at the rate
and on the grounds applied by the Bank at any time, as well as an unauthorised
overdraft fee as set out in section 5 below.       Unauthorised overdrafts also
entitle the Bank to terminate the facility for repayment and/or suspend
utilisation of the facility in advance. In this case the provisions in section 8
will apply.   4.   Penalty interest       If payment of principal, interest
and/or charges is not effected when due, the borrower shall pay special annual
penalty interest on the overdue amount until payment is made. On amounts not
overdue, the usual interest rate continues to apply.       Penalty interest is
calculated at the utilisation interest rate applying to the facility, plus five
percentage points or, when the entire facility is overdue, one percentage point.
  5.   Charges and costs       The account is subject to charges according to
the terms generally applied from time to time by the Bank. Particulars of
current charges are available at any of the Bank’s branches.       The borrower
shall reimburse the Bank for the costs and work associated with obtaining,
maintaining and utilising the security agreed upon, as well as with the lodging
of proof and collection of the Bank’s claim on the borrower or on any other
party liable for payment thereof. The Bank’s written payment reminders shall
thus also be reimbursed.   6.   Order of debt settlement       When payment is
made, the Bank is entitled to deduct the charges, costs and interest due on the
facility before settling the principal amount.

7.   Facility period       The facility period for the supplementary overdraft
facility is set out in the contract and will not be extended. If the Bank does
not grant an extension of the normal overdraft facility or if the normal
overdraft facility is terminated for payment in advance, the supplementary
overdraft facility shall be due for payment at the same time as the normal
overdraft facility irrespective of whether the agreed facility period for the
supplementary overdraft facility is longer or the supplementary overdraft
facility has not been subject to separate notice of termination.   8.   The
Bank’s right to terminate the facility and/or suspend utilisation of the
facility       The Bank may terminate the facility for payment immediately or at
any time determined by the Bank and suspend utilisation of the overdraft
facility, if any of the following circumstances should apply:

  •   the borrower has failed to meet his obligations under this contract or
otherwise to the Bank,     •   the borrower has used the account improperly in a
manner set out under Section 3,     •   the collateral for the loan or for other
obligations of the borrower towards the Bank is no longer satisfactory,     •  
there is reasonable cause to assume that the borrower will not meet his payment
obligations to the Bank.

    If any of the circumstances set out above are present, the Bank is entitled,
regardless of whether termination has been made, to immediately suspend the
right to utilise the facility further.       If the Bank has terminated the
facility in accordance with this section, the borrower shall immediately return
unused cheques and other instruments for operating the account.   9.   Closing
bill and refund       When the agreed overdraft period has expired or when the
facility is payable in advance pursuant to section 3, 7 or 8, the Bank shall
prepare a closing bill.       The borrower must immediately pay the debt
according to the closing bill.   10.   Definition of a pledge, etc.      
‘Pledge’ also refers to property that is included in a floating charge on
assets. The term ‘pledger’ also refers to an assignor of floating charge,
‘pledging’ also refers to assignment of the floating charge and ‘pledge deed’
also refers to deeds associated with a floating charge and pledge claims.   11.
  The Bank’s right to sell pledged financial instruments       If the security
for the loan consists in full or in part of financial instruments and if the
value for borrowing purposes assigned by the Bank declines, implying that the
security is no longer satisfactory, the borrower must at the request of the Bank
immediately provide additional security. If such security is not provided, or if
the Bank is unable to contact the borrower within a reasonable period of time,
the Bank has the right, but not the obligation, to sell the required portion of
the financial instruments. The proceeds shall be deposited to an
interest-bearing account and continue to constitute a pledge for the loan. That
which is stated above does not restrict the Bank’s right to terminate the
facility for immediate payment in accordance with section 8 and/or the right to
immediately suspend utilisation of the facility in accordance with section 8.  
12.   Right of guarantor and pledger to prevent extension of overdraft period  
    A guarantor is not entitled to terminate his guarantee and a pledger may not
revoke his mortgage.

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 2 of 3

    However, any guarantor or pledger may separately, not later than six weeks
before the due date of the facility, request in writing that the Bank shall not
extend the facility. Such request may imply that the guarantor becomes forced to
pay by virtue of his guarantee, or that the Bank utilises a pledge.       If the
Bank within the period set out in the preceding paragraph has received a request
that the facility shall not be extended but nevertheless extends the facility,
the guarantee or pledge provided by the party making such request ceases to be
valid. This does not apply, however, if the Bank, due to the borrower’s
negligence, before expiry of the aforementioned time period, has commenced legal
proceedings against the party who has opposed an extension or has commenced
negotiation with this party concerning the guarantee commitment or pledge.   13.
  Sequence of utilisation of security       If the borrower fails to meet his
obligations under the contract, the Bank may determine the sequence in which the
securities (pledges, guarantees, etc.) shall be utilised.   14.   General right
of pledge       Property pledged by the borrower in this contract shall also
constitute security for any other obligations towards the Bank for which the
borrower is or may in the future be liable, in his capacity as borrower,
principal, account holder, guarantor or otherwise as customer of the Bank. Such
other obligation must have arisen before the borrower’s obligations under this
contract have been met. The Bank shall determine in which order the obligations
are to be settled out of the proceeds of the pledge. However, account must be
taken of the right of guarantors according to section 22.       Property thus
pledged shall not, however, by reason of the pledge, constitute security for the
borrower’s obligations on account of bills of exchange which have been
discounted, or which may be discounted at the Bank by a third party, unless they
concern the renewal of bills, or have otherwise replaced bills originally
discounted by the borrower. Neither shall the property thus pledged secure any
other claims on the borrower which the Bank has acquired or may acquire from a
third party.   15.   Yield on property pledged       Yield and all other rights
based on the pledge are also covered by the pledging and constitute a pledge.
Thus, the pledging of shares, for example, includes the right of the Bank to
participate in bonus issues, new issues and other issues for which the shares
qualify, As stated in section 16, the Bank is, however, not liable for ensuring
that such rights are safeguarded. Where this nevertheless occurs, the Bank is
accountable to the pledger.   16.   Safeguard by the Bank of the pledge      
The Bank has a duty to take good care of the pledge.       Where appropriate,
the Bank shall renew limitation periods and lodge proof of claim in case of
summons of unknown creditors and also in bankruptcies, where the pledger so
requests after commencement of the bankruptcy. Where announcement has been made
regarding the cancellation of a pledged document, the Bank shall give notice
that it holds the document. However, the Bank is not obliged to take any of
these measures regarding certificates of claim consisting of coupons or which
are intended for the open market, such as bonds, or to which Swedish law does
not apply.       The Bank is not obliged to maintain personal liability for
payment in respect of mortgaged instruments of debt.       The Bank’s safeguard
of the pledge does not extend beyond what has been stated above. Thus the Bank
is not, for example, as far as securities are concerned, obliged to collect
dividends and interest or observe the pledger’s rights in connection with
issues, exchanges of shares, conversions, distributions of net assets, etc,  
17.   How a pledge may be utilised by the Bank       The Bank may utilise a
pledge as the Bank deems fit. In this respect, the Bank shall proceed with care
and, where possible and if in the opinion of the Bank it can be accomplished
without prejudice to the Bank, notify the pledger to this effect in advance.    
  When applying the above, a financial instrument can be sold in a different way
than on a market where the instrument is registered or is normally traded.      
If the pledge consists of funds deposited in an account with the Bank, the Bank
may immediately debit the account in reimbursement of the amount due, without
informing the pledger in advance.       Should the pledge consist of an
instrument of debt for which the pledger is liable personally or with certain
property, the instrument is, with respect to the pledger, due for payment on
demand, regardless of the due date stipulated in the instrument.   18.   The
Bank’s right to sign on behalf of the pledger       Through his pledging, the
pledger authorises the Bank, or anyone appointed by the Bank, to sign on behalf
of the pledger, where this is necessary in order to safeguard the Bank’s right
of pledge. This authorisation may not be revoked as long as the pledging is in
force.   19.   Release of pledge       The Bank may release pledges without
being bound to observe any right to the pledge which may accrue to a guarantor
who has made payment to a party other than the Bank by virtue of his guarantee.
  20.   Transfer of unpledged deeds of mortgage       When the Bank no longer
holds the pledge and has not been informed of a new pledge-holder or received a
request that a written deed of mortgage shall be issued, the Bank is entitled to
transfer an electronic deed of mortgage to the National Land Survey’s register
of mortgages for which no other mortgage-holder is registered, known as the
Public Archive.   21.   Payment by the guarantor       If a guarantor makes
payment to the Bank on account of his guarantee, he shall specifically notify
the Bank that he is paying in his capacity as guarantor and request that this
fact be noted by the Bank.   22.   Guarantor’s right to pledges       If a
guarantee has been signed on this contract, the following shall apply with
regard to the guarantor’s right to pledges in this contract by the borrower
alone or jointly with another:       The pledge shall constitute security for
the guarantor’s claim for recourse against the borrower to the extent that it is
not utilised by the Bank for the borrower’s obligations under this contract.
When the pledge constitutes security for the right of recourse of several
guarantors, they shall have rights to the pledge in proportion to the right of
recourse of each of them, unless they agree otherwise.       In relation to the
Bank, a guarantor is not entitled to any other property which has been pledged
to the Bank by the borrower or another party.       The Bank may release yield
from the pledge which is not required for payment of amounts due under this
contract, without thereby reducing the liability of any guarantor.   23.   How
the pledge may be utilised for a guarantor’s right of recourse       Where a
guarantor has made payment to the Bank by virtue of his guarantee, he may
exercise his right to a pledge under section 22 only when the Bank has received
payment in full for its claim under this contract. If the guarantor wishes to
exercise this right, the Bank is entitled to choose between releasing the pledge
to the guarantor or utilising the pledge on behalf of the guarantor. Section 17
shall apply in this connection.   24.   Property pledged by a party other than
the borrower       Property pledged on this contract by a party other than the
borrower shall constitute security only for the borrower’s obligations under
this contract, unless otherwise agreed.       Without any reduction of the
Bank’s right to property which a party other than the borrower has pledged on
this contract, the Bank is entitled to release property pledged by the borrower
or any other party, which has not been pledged on this contract, as well as the
yield on such property. The Bank is also entitled to release the yield on
property pledged on this contract by the

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 3 of 3

    borrower or any other party, if the yield is due for payment but is not
required to cover interest or costs due under the contract.   25.   Cancellation
of the contract       The contract will be cancelled one month after the
overdraft has been repaid in full, unless the borrower has asked in advance for
it to be returned.   26.   Insurance       Property which constitutes security
for the Bank’s claim shall be satisfactorily insured.       If the borrower
fails to show proof that insurance as prescribed above is in force, the Bank
shall be entitled to arrange for such insurance at the borrower’s expense.   27.
  Processing of personal data       Personal data submitted in connection with a
credit application or otherwise registered in connection with processing or
administration of this credit will be subject to such processing in computer
systems at the Bank as required by the credit agreement. This includes
information about contacts between the borrower and the Bank.       This
promissory note contains special information on the processing of data for
credit references.       The personal data is also used for marketing and
customer research, business and methods development and risk management in the
Handelsbanken Group. Risk management also involves processing information on the
borrower and loans to assess the quality of loans for purposes of capital
adequacy. The personal data is also used for marketing purposes, unless the
borrower has requested a block on direct advertising from the Bank. The
processing of personal data can — within the framework of current bank
confidentiality regulations — take place with other Group companies and other
companies with whom the Bank collaborates in its operations.       If the
borrower requires information about the personal data about him/her which is
being processed by the Bank, the borrower can request this in writing from
his/her branch of the Bank. Requests to correct incomplete or incorrect personal
data can be made at the Bank branch or sent to Handelsbanken, Central auditing
department, SE-106 70 Stockholm, Sweden. The above statements regarding
borrowers also apply to guarantors, if any, or pledgers other than the borrower.
  28.   Notices, etc.       The borrower, guarantors and pledgers shall notify
the Bank of any changes of address, telephone number or fax number. Registered
letters regarding the overdraft facility which the Bank has forwarded to any of
the parties mentioned above shall be deemed to have reached the addressee not
later than on the seventh day after despatch if the letter has been sent to the
address which is known to the Bank.       Notices sent by fax shall be deemed to
have reached the addressee no later than the next business day if the fax
message was sent to a number which the addressee has submitted to the Bank. A
business day is a day other than a Sunday, public holiday, Saturday, Midsummer’s
Eve, Christmas Eve or New Year’s Eve.       These provisions do not apply to
notices renewing periods of limitation.   29.   Limitation of the Bank’s
liability       The Bank shall not be held responsible for any loss or damage
resulting from a legal enactment (Swedish or foreign), the intervention of a
public authority (Swedish or foreign), an act of war, a strike, a blockade, a
boycott, a lockout or any other similar circumstance. The reservation in respect
of strikes, blockades, boycotts and lockouts applies even if the Bank itself is
subjected to such measures or takes such measures.       Any damage which occurs
in other circumstances shall not be compensated by the Bank, provided the Bank
has exercised normal standards of care. The Bank shall in no case be liable for
indirect damage.       Where a circumstance as referred to in the first
paragraph should prevent the Bank from making a payment or taking other
measures, such payment or measures may be postponed until the obstacle no longer
exists. In the event of a postponement of payment the Bank shall, if it is
committed to pay interest, pay such interest at the interest rate prevailing on
the due date for the postponed payment. Where the Bank is not committed to pay
interest, the Bank shall not be obliged to pay interest at a higher rate than
the prevailing reference rate of Sveriges Riks-bank pursuant to the Section 9 of
the Interest Act (1975:635), plus two percentage points. Where a circumstance as
referred to in the first paragraph should prevent the Bank from receiving
payments, the Bank shall, as long as the obstacle exists, be entitled to
interest only on the terms prevailing on the due date of the payment.

 